UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1339


ROSARIO A. FIORANI, JR., on behalf of 7 States’ Attorney
Generals, or FTC pursuant to Title 15 U.S.C. 45(a), 5,

                Plaintiff - Appellant,

          v.

CHRYSLER-DODGE CORPORATION; ROBERT KIDDER, Chairman or CEO,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:10-cv-00989-TSE-TCB)


Submitted:   July 21, 2011                   Decided:    July 25, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rosario A. Fiorani, Jr., appeals the district court’s

order    accepting    the    magistrate      judge’s      recommendation     and

dismissing    Fiorani’s     civil    complaint      pursuant   to   28    U.S.C.

§ 1915(e)(2)(B)(ii) (2006) for failure to state a claim.                      We

have     reviewed    the    record   and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Fiorani v. Chrysler-Dodge Corp., No. 1:10-cv-00989-TSE-

TCB (E.D. Va. Mar. 18, 2011).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                         AFFIRMED




                                       2